             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                          8:12CR339
    vs.
                                                    ORDER
MICHAEL JOHN POJAR,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant's unopposed Motion for Continuance (filing 229) is
          granted.

    2.    Defendant Michael John Pojar’s violation of supervised release
          hearing is continued to November 21, 2019, at 12:00 p.m., before
          the undersigned Chief United States District Judge, in
          Courtroom No. 1, Roman L. Hruska Federal Courthouse, 111
          South 18th Plaza, Omaha, Nebraska. The defendant shall be
          present at the hearing.

    Dated this 16th day of September, 2019.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
